DAVIS, Judge,
concurring in the result:
Under the practice of this court, I am bound by the decision of the majority in American Standard, Inc. v. United States, 220 Ct. Cl. 411, 602 F.2d 256 (1979), especially since the court has chosen not to rehear that case en banc (order of October 12, 1979). One of the holdings of the American Standard decision was that the method prescribed in the last sentence of Treas. Reg. § 1.1502-25(c) is substantively invalid, and today the court proceeds on that basis. On that view, I need not consider whether (a) despite Mid-Continent Supply Co. v. Commissioner, 67 T.C. 37 (1976), aff’d, 571 F.2d 1371 (5th Cir. 1978), the regulation, even if valid for section 922 purposes, is applicable to the foreign tax credit reduction under section 1503(b)(1) of the Internal Revenue Code, or (b) in view of the alternative procedural holding of American Standard, Inc., Treas. Reg. § 1.1502-25(c) can be held invalid on that procedural ground in this case though the procedural point is not raised by the present taxpayer. And since I agree that there is no estoppel against plaintiff, American Standard compels the result reached by the court here.